207 F.2d 777
David FRIEDBERG, Appellant,v.UNITED STATES of America, Appellee.
No. 11661.
United States Court of Appeals Sixth Circuit.
October 16, 1953.

Appeal from the United States District Court for the Southern District of Ohio; Mell G. Underwood, Judge.
Robert N. Gorman, James W. Hengelbrok, Cincinnati, Ohio, for appellant.
Hugh K. Martin, U. S. Atty., and Loren G. Windom, Asst. U. S. Atty., Columbus, Ohio, for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the oral arguments and briefs of the attorneys for the parties and upon the five-volume record;


2
And it appearing that, contrary to appellant's contention, the Government did establish by competent evidence appellant's net worth at the start of the tax years in question sufficiently to present an issue for the jury's determination; and that the verdict of the jury, finding defendant guilty on counts 2, 3 and 4 of the indictment, is amply supported by substantial evidence, it being well settled that the inconsistency of the verdicts of the jury — not guilty on count 1 and guilty on counts 2, 3 and 4 — is not an adequate ground for reversal, Dunn v. United States, 284 U.S. 390, 52 S.Ct. 189, 76 L.Ed. 356; Ross v. United States, 6 Cir., 197 F.2d 660, certiorari denied 344 U.S. 832, 73 S.Ct. 40;


3
And it appearing that there was no reversible error in the admission of any portion of the testimony of the special agent of the Bureau of Internal Revenue, Francis J. Clager; and that, when recess was called after several hours of deliberation on the part of the jury and the judge stated to the jury that he hoped the jurors "would make a sincere effort to compromise and adjust their differences and reach a verdict, if possible", there was no exception taken by the appellant to the admonition of the judge to the jury;


4
And it appearing further that the court delivered to the jury a clear and correct charge, in which the rights of appellant were fully protected with extreme care, and no exception being taken to the charge;


5
And it appearing that no reversible error in any particular inheres in the entire trial procedure;


6
The judgment of the district court, fining the defendant $10,000 and imposing 18 months' imprisonment on each of counts 2, 3 and 4, to run concurrently, is affirmed.